DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to Applicant’s Reply of August 19, 2021.

Claims 2 and 3 have been cancelled and claims 4-22 added.

The drawings were received on August 19, 2021.  These drawings are accepted and overcome the previously presented objection to the drawings.

Applicant’s amendment to claim 1 overcomes the previously presented 35 USC 102(a)(1) rejection thereof.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fifth flow line as recited in claims 13 and 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Allowable Subject Matter
Claims 1 and 4-22 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 1:  The prior art of record fails to disclose or suggest a formation testing module that includes a first flow line that receives fluid from a geological formation, the fluid including a first fluid and a second fluid, wherein the second fluid has a greater density than the first fluid, a second flow line fluidly connected to the first flow line so that the first fluid flows in an upward direction, and a third flow line fluidly connected to the first flow line so that the second fluid flows in a downward direction as recited in the claimed combination.

Regarding claims 4-14:  These claims are considered allowable due to their dependence on claim 1. 

Regarding claim 15:  The prior art of record fails to disclose or suggest a method that involves introducing fluid from a geological formation into a first flow line, the fluid including a first fluid and a second fluid, wherein the second fluid has a greater density than the first fluid, introducing the first fluid from the first flow line into a second flow line so that the first fluid is directed in an upward direction, and introducing the second fluid from the first flow line into a third flow line so that the second fluid is directed in a downward direction as recited in the claimed method.

Regarding claims 16-22:  These claims are considered allowable due to their dependence on claim 15. 

Conclusion
This application is in condition for allowance except for the formal matters provided above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029.  The examiner can normally be reached on Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
9/1/2021